PER CURIAM.
Miami-Dade County seeks reversal of an order of the judge of compensation claims awarding claimant temporary total disability and permanent impairment workers’ compensation benefits. On cross-appeal, claimant argues that the judge of compensation claims erred in denying her claim that a penalty should be added to the temporary total disability benefits awarded, pursuant to section 440.20(6), Florida Statutes (1997).
We affirm on the main appeal. See Mercy Hosp. v. Holmes, 679 So.2d 860, 860 (Fla. 1st DCA 1996) (“[T]he standard of review in worker’s compensation cases is whether competent substantial evidence supports the decision below, not whether it is possible to recite contradictory record evidence which supported the arguments rejected below.”).
On the cross-appeal, we reverse the denial of penalties called for by section 440.20(6), and remand with directions that all penalties be imposed. See Greenberg v. Cardiology Surgical Ass'n, 855 So.2d 234, 238 (Fla. 1st DCA 2003) (“Accordingly, ... we read the statute as requiring a payment of twenty percent penalty on all non-award compensation installments not paid within the seven-day grace period.”).
Affirmed in part, reversed in part, and remanded.
WEBSTER, BENTON, and PADOVANO, JJ., concur.